If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                             COURT OF APPEALS



ALLEN PARK RETIREES ASSOCIATION,                                  FOR PUBLICATION
INC., and RUSSELL PILLAR, on behalf of                            August 13, 2019
himself and others similarly situated,

              Plaintiffs-Appellants,

v                                                                 No. 341567
                                                                  Wayne Circuit Court
CITY OF ALLEN PARK and JOYCE A.                                   LC No. 14-003826-CZ
PARKER,

              Defendants-Appellees.


Before: SAWYER, P.J., and CAVANAGH and SERVITTO, JJ.

SERVITTO, J. (concurring).

       I concur in the result only.



                                                           /s/ Deborah A. Servitto




                                              -1-